Citation Nr: 0514474	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for residuals of chemical 
burns of the left foot, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans Affairs (VA), Denver, Colorado, 
Regional Office (RO).  That decision denied a rating in 
excess of 20 percent for residuals of chemical burns of the 
left foot.

The veteran requested a hearing before a Veterans Law Judge.  
However, in November 2002, the veteran withdrew his request 
for a hearing and asked that his claim be forwarded to the 
Board for adjudication.

The Board remanded the claim in December 2003 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that 
residuals of chemical burns of the left foot are productive 
of limitation of motion.  Moreover, such residuals are not 
productive of scars in excess of one-half square foot or in 
excess of 72 square inches.


CONCLUSION OF LAW

Residuals of chemical burns of the left foot are not more 
than 20 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2002 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
April 2002, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish entitlement to an increased rating for residuals of 
a chemical burn of the left foot.  The Board notes that the 
ratings applicable to evaluating skin disorders were revised 
effective August 20, 2002.  The veteran was provided with a 
copy of the new rating criteria.  In addition, the Board 
notes that the RO has evaluated the veteran's claim under 
both the old and the new criteria.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was provided to the veteran in April 2002 before 
the RO decision that is the subject of this appeal.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the April 2002 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds a letter sent to the 
veteran in February 2004 did contain such wording.  
Specifically, the RO informed the veteran to "provide us 
with any evidence or information you may have pertaining to 
your claim."  Thus, the Board finds that in this case, each 
of the four content requirements of a VCAA notice has been 
fully satisfied, and that any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  38 C.F.R. § 20.1102.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination, and the examination 
report includes an opinion regarding the current level of 
severity of the veteran's disability.  All available relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains his service medical 
records and his available post service medical treatment 
records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

VA medical records indicate that the veteran was hospitalized 
for treatment for complaints associated with his left foot 
and ankle between March 1993 and August 1993.  VA treatment 
notes reflect that the veteran was treated for chemical burns 
to the left foot in August 1993.

A February 1995 rating decision established entitlement to 
compensation for residuals of a chemical burn of the left 
foot under the provisions of 38 U.S.C.A. § 1151.  An initial 
noncompensable evaluation was assigned.  A January 1996 
rating decision increased the veteran's rating for residuals 
of a chemical burn of the left foot to 20 percent.  
Subsequent rating decisions in January and April 1999, and 
April and September 2001, confirmed the 20 percent rating.

A January 2000 letter from the veteran's private physician 
reported that the veteran suffered immobility because of an 
injury to his left foot and ankle, and subsequent damage to 
the skin.  He noted that the veteran reported suffering 
severe chemical burns to his left foot that resulted in 
permanent disability.  He stated that the veteran could get 
to his feet with assistance, but could not walk or maintain 
an upright posture.  He had marked rigidity and fixed 
deformity of the left ankle.

VA treatment notes dated from January 2002 through July 2003 
reflect continued complaints and treatment associated with 
the veteran's left foot.

A March 2004 VA examination report noted that the veteran's 
medical records and claims folder were reviewed.  On 
examination, there were reddened atrophic skin changes over 
the anterior tibial area of the left foot.  The calf muscles 
were also atrophic with strength of 1/5 against resistance.  
There was a purplish hue to the entire left foot skin and the 
skin over the foot dorsum was thin with subcutaneous atrophy.  
The dorsalis pedis pulse was readily palpated.  The resting 
position of he foot was with ankle equinovalgus deformity 
with 40 degrees valgus angulation and 35 degrees plantar 
flexion.  All the toenails were markedly thickened, yellowish 
and deformed.  There was loss of great toe pulp and hammertoe 
deformity was noted in the second and third toes.  There was 
digital tapering of all the toes.  There were no open wounds.

There were multiple areas of skin graft scars over the dorsal 
and plantar surfaces of the left foot.  All the scars are 
well healed and without significant tenderness, depression, 
elevation, thickening or contracture.  There was a 6x3 
centimeter scar over the plantar central heel area, a 4x1 
centimeter scar over the plantar medial arch, a 9x6 
centimeter scar over the anterior medial ankle, and a 4x5 
centimeter dorsal lateral mid foot scar.  There was no 
evidence of a breakdown of the scars or contracture.  
Additionally, there was an ulcer (not a graft) scar measuring 
1x2 centimeters, directly over the mid level of the Achilles 
tendon.  This scar was well healed, non-tender and was 
associated with tightness of the Achilles tendon.

Ankle dorsiflexion was -35 degrees to -25 degrees, with 0 to 
20 degrees being noted as normal.  Plantar flexion was 35 to 
45 degrees, with 0 to 45 degrees being noted as normal.  
There was eversion and inversion at 0 to 5 degrees each, and 
abduction/adduction of 0 to 5 degrees each.  Passive 
dorsiflexion was -35 to -15 degrees.  There was marked ankle 
joint laxity on lateral stress testing consistent with joint 
instability.  There was marked decrease in pinpoint and touch 
sensation over the entire foot and ankle and ankle deep 
tendon reflex was trace.  The veteran was unable to perform 
repetitive exertional testing of the lower extremities.

The examiner stated that it was his opinion that the 
veteran's loss of use of the left foot and leg was not 
attributable to the veteran's chemical burns.  The examiner 
noted that the veteran injured his ankle in 1992.  He stated 
that even before that injury the veteran had pain, numbness 
and weakness in the lower extremities secondary to a back 
condition.  Loss of use of the left leg and foot was noted to 
be primarily due to a non-healing left ankle fracture with 
resultant instability of the left ankle joint.  The presence 
of diabetes mellitus, at the time of the ankle injury, was 
noted to likely be a major factor accounting for the lack of 
healing of the left ankle fracture.

The examiner also noted that subsequent loss of use of the 
left leg and foot was also due to the diabetic peripheral 
neuropathies with associated loss of motor and sensory 
function in the lower extremity.  The development of 
cellulitis and gangrene of the left foot, while it was 
casted, resulted in loss of skin.  The veteran's whirlpool 
treatment was associated with the acute skin reaction.  The 
skin losses were replaced by grafting and the grafts have 
healed well and the foot scars were stable.

The examiner stated that the veteran's need for assistance to 
get to his feet, his inability to walk and to maintain 
upright posture, and his need for a wheelchair were due to 
lower extremity numbness and weakness from a back condition, 
an unhealed left ankle fracture with instability and diabetic 
peripheral neuropathies with loss of feeling and strength.

The examiner went on to note that marked rigidity and 
deformity of the left ankle, which were referred to in the 
January 2000 letter from the veteran's private physician, 
were directly related to his left ankle fracture and diabetic 
and lumbar neuropathy.  The vascular changes, thin atrophic 
skin, heel ulcerated areas, atrophic, under-curved toes, 
dryness and viability of the left foot are considered 
characteristic of diabetic peripheral vascular disease and 
diabetic neuropathy.

Finally, the examiner noted that the areas of skin grafts, 
performed for the burn wounds, were well healed.
III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  See 
VAOPGCPREC 7-2003 (November 19, 2003)

Under the old criteria, Diagnostic Code 7801, deals with 
scars, burns, third degree.  A 10 percent rating is warranted 
for an area or areas exceeding 6 square inches (38.7 cm.).  A 
20 percent rating is warranted for an area or areas exceeding 
12 square inches (77.4 cm).  A 30 percent rating is warranted 
for an area or areas exceeding one-half square foot (.05 m.).  
A 40 percent rating is warranted for an area or areas 
exceeding 1 square foot (.1 m).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2002).  Note (1) provides that the 
actual third degree residual involvement is required to the 
extent shown under Diagnostic Code 7801.  Note (2) provides 
that ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2002).

Under the old criteria, Diagnostic Code 7802, deals with 
scars, burns, second degree.  A 10 percent rating is 
warranted if the area or areas approximate 1 square foot (.1 
m.)  Ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2002).

Finally, under the old criteria, which were in effect prior 
to August 30, 2002, a 10 percent evaluation is warranted for 
superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
A 10 percent evaluation is warranted for superficial scars 
that are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Finally, scars 
may also be evaluated for limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were revised.  The newly revised 
regulations are discussed as follows: Diagnostic Code 7800, 
Disfigurement of the head, face, or neck, provides that an 80 
percent rating is warranted where there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  A 50 percent rating is warranted for visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five characteristics of 
disfigurement.  A 30 percent rating is warranted for visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 10 percent rating is warranted for one 
characteristic of disfigurement.

Note (1) following the Diagnostic Code provides that: (1) The 
8 characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are:

Scar 5 or more inches (13 or more cm.) in length. Scar at 
least one-quarter inch (0.6 cm.) wide at widest part. Surface 
contour of scar elevated or depressed on palpation. Scar 
adherent to underlying tissue. Skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.). Skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.). Underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.). Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Note (2) following Diagnostic Code 7800 provides that tissue 
loss of the auricle under Diagnostic Code 6207 (loss of 
auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or Diagnostic Code 6063 
(anatomical loss of one eye) should be rated as appropriate.  
Note (3) following Diagnostic Code 7800 provides that 
unretouched color photographs should be taken into 
consideration when evaluating under these criteria. 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2004).

The newly revised Diagnostic Code 7801 pertains to scars, 
other than head, face, or neck, that are deep or that cause 
limited motion.  A 40 percent rating is warranted in area or 
areas exceeding 144 square inches (929 sq. cm.).  A 30 
percent rating is warranted in area or areas exceeding 72 
square inches (465 sq. cm.).  A 20 percent rating is 
warranted in area or areas exceeding 12 square inches (77 sq. 
cm.).  A 10 percent rating is warranted in area or areas 
exceeding 6 square inches (39 sq. cm.). Note (1) provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2) provides 
that a deep scar is one associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2004).

Under the newly revised regulations, scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion are rated 10 percent disabling provided the 
area or areas are 144 square inches (929 sq. cm.) or greater.  
Note (1) provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2004).

Under newly revised Diagnostic Code 7803, scars, superficial, 
unstable are rated 10 percent disabling.  Note (1) provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2004).

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling.  Note 
(1) provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that 
in this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See 
§ 4.68 of this part on the amputation rule.)  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2004).

Under newly revised Diagnostic Code 7805, scars, other, are 
to be rated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against the assignment of a 
rating in excess of 20 percent for residuals of a chemical 
burn of the left foot.  Initially, the Board notes that a 
rating in excess of 20 percent is available under Diagnostic 
Code 7805, where scars are productive of certain specified 
degrees of limitation of motion.  The Board notes the January 
2000 letter from the veteran's private physician that 
reported marked rigidity and fixed deformity of the left 
ankle.  The March 2004 VA examination also documents definite 
limitation of motion of the left foot and ankle.  However, 
the March 2004 VA examiner noted, after a review of the 
veteran's medical records and claims folder, and specifically 
referring to the January 2000 letter, that such limitation of 
motion was not attributable to residuals of the veteran's 
chemical burns, but to other non-service connected disorders.  
Accordingly, a higher evaluation is not warranted under 
Diagnostic Code 7805, under either the old or the new rating 
criteria.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002 & 
2004).

The veteran is currently rated under Diagnostic Code 7801.  
Under the old criteria, a 30 percent rating is warranted for 
scarring to an area that exceeds one-half square foot.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2002).  Under the 
new criteria, a 30 percent rating is warranted for scarring 
to an area that exceeds 72 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004).  The March 2004 VA examiner 
noted that the veteran's graft scars were a 6x3 centimeter 
scar over the plantar central heel area, a 4x1 centimeter 
scar over the plantar medial arch, a 9x6 centimeter scar over 
the anterior medial ankle, and a 4x5 centimeter dorsal 
lateral mid foot scar.  Such scarring does not exceed either 
a one-half square foot in area or 72 square inches in area so 
as to warrant a 30 percent disability rating under either the 
old or the new criteria.  Accordingly, entitlement to an 
evaluation in excess of 20 percent for residuals of chemical 
burns of the left foot is denied.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that residuals of chemical burns of the left foot 
alone have caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an increased rating for residuals of chemical 
burns of the left foot, currently evaluated as 20 percent 
disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


